 


110 HR 2800 IH: Strategic Communication Act of 2007
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2800 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Mr. Thornberry introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To improve the conduct of strategic communication by the Federal Government. 
 
 
1.Short titleThis Act may be cited as the Strategic Communication Act of 2007. 
2.Establishment of Center for Strategic Communication 
(a)FindingsCongress finds the following: 
(1)The ability of the United States to credibly communicate to populations throughout the world is critical for achieving national objectives and is essential for improving national security and foreign policy. 
(2)Strategic communication describes a variety of instruments used by governments to understand global attitudes and cultures, to engage in a dialogue of ideas between peoples and institutions, to advise policymakers, diplomats, and military leaders on the public opinion implications of policy choices, and to influence attitudes and behavior through communications strategies. 
(3)There have been dramatic changes in the world, including changes in technology, changes in religious, ethnic, and regional conflicts, and changes in economic, political, and military relationships. These dramatic changes necessitate that the departments and agencies of the Federal Government responsible for national security and homeland security work more closely together so they may function more effectively. 
(4)Since 2001, more than 15 private sector and congressional reports have examined public diplomacy, with each coming to the conclusion that United States efforts in public diplomacy, a subset of strategic communication, are lacking in leadership, strategic direction, interagency coordination, and a culture of measurement and evaluation. Specifically, the Defense Science Board Task Force on Strategic Communication concluded that United States strategic communication must be transformed.. 
(b)Center for Strategic Communication 
(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of State shall solicit from organizations whose primary role is research and analysis related to national security and foreign policy offers to establish a Center for Strategic Communication (in this Act referred to as the Center) within such organizations. The Secretary shall select from among such offers one organization to establish the Center. 
(2)Tax exempt requirementTo be eligible to make an offer under this subsection, an organization shall be an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code. 
(c)DutiesThe Center shall have the following duties: 
(1)Provide information and analysis on a regular basis to civilian and military decisionmakers in the Department of State, the Department of Defense, the Department of Justice, the Department of Homeland Security, and the Director of National Intelligence on issues vital to United States national security and foreign policy to enhance the ability of such decisionmakers to make informed decisions regarding the following: 
(A)Global public opinion. 
(B)The role of culture, values, and religion in shaping human behavior. 
(C)Media trends and influences on audiences. 
(D)Information technologies. 
(E)The implications of all source intelligence assessments. 
(F)Such other subject matters or issues as such decisionmakers request. 
(2)Develop plans, themes, products, and programs for the creation and implementation of United States communication strategies that promote diplomatic opportunities, provide a positive view of the United States, and respond to national security threats. 
(3)Support government-wide strategic communication through services provided on a cost-recovery basis. Such services shall— 
(A)use, whenever possible, nongovernmental entities to foster cross-cultural exchanges of ideas, people, and information; 
(B)maintain knowledge management systems, language and skills inventories, and procedures to recruit private sector experts for short term assignments; and 
(C)develop and maintain the ability to deploy temporary communication teams to augment planning, recruitment, and training for strategic communication within the Federal Government. 
(4)Develop tools and techniques to monitor and evaluate the effectiveness, efficiency, and message continuity of their own operations and of government-wide strategic communication initiatives to help adapt plans, themes, products, and programs to meet current and anticipated requirements. 
(5)Perform functions including— 
(A)audience polling and analysis, including analysis related to ethnographic, psychographic, demographic, behavioral and tracking research, and focus groups; 
(B)cultural influence analysis, including analysis related to values, religion, entertainment, and education; 
(C)analysis of media influences on audiences, including analysis related to content analysis, agendas, political and social tendencies, relevance and credibility, and media organization structure, ownership, and business models; and 
(D)fostering cross-cultural exchanges of ideas, peoples, and information. 
(6)Contract with private sector and academic entities, whenever possible, for a range of products and programs that communicate strategic themes and messages to appropriate target audiences, including themes and messages related to— 
(A)respect for human dignity and individual rights; 
(B)individual education and economic opportunity; and 
(C)personal freedom, safety, and mobility. 
(7)Mobilize nongovernment initiatives, including temporary communication teams, coalition building partnerships, and deployment of language-qualified global messengers. 
(d)LiaisonThe Secretary of State shall designate an individual from the Department of State to serve as a liaison between the departments and agencies described in subsection (c)(1) and the Center. 
(e)FundingFrom amounts appropriated to the Department of State each fiscal year, $250,000,000 shall be made available to support the administration of the Center and to fund work with private sector and academic entities. Additional funding for projects and programs to be carried out by the Center may be provided through contracts and task orders entered into by departments and agencies of the Government. 
3.ReportNot later than six months after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report describing the actions taken in accordance with this Act to strengthen the Federal Government’s strategic communication capability. The report shall, at a minimum, contain the following information: 
(1)A description of the efforts taken to understand global public opinion, the strategic implications of policymaking, and engage in more effective communication with global audiences. 
(2)A description of the efforts taken to coordinate the components of strategic communication, including components related to public diplomacy, public affairs, international broadcasting, and military information operations. 
(3)Recommendations for additional statutory changes to improve the public diplomacy capabilities of the United States. 
(4)An examination of the feasibility of establishing a strategic communication organization within the National Security Council to coordinate the efforts of the Center. 
(5)Recommendations for elevating officials of the Department of State who are responsible for matters relating to public diplomacy and public affairs to the levels of Deputy Assistant Secretary of State or Senior Advisor to the Assistant Secretary. 
(6)Recommendations for elevating the Coordinator of the Bureau of International Information Programs to Assistant Secretary of State. 
 
